ORDER
PER CURIAM.
Robert Morgan (Movant) appeals from the judgment denying without a hearing his Rule 24.035 motion filed after he pleaded guilty to criminal nonsupport in violation of section 568.040, RSMo 1994. On appeal, Movant argues that the motion court clearly erred in denying his claims that: (1) the trial court failed to provide him an opportunity to withdraw his guilty plea after rejecting it as required by Rule 24.02(d)(4); and (2) his counsel was ineffective for faffing to object or inform him that he should ask to withdraw his guilty plea.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). The trial court did not reject Movant’s plea agreement and Movant’s contention otherwise is wholly without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).